ROSSMAN, J.,
dissenting.
Because I believe the officer’s remarks were admissible, I would affirm the convictions. Accordingly, I dissent.
The majority concludes that the officer’s testimony was an impermissible comment on the credibility of the state’s witness. However, after my review of the evidence, I simply do not see it the same way the majority does. To me, the officer simply explained why he interviewed defendant several different times during the investigation, in the face of defendant’s repeated insistence that he had never met a person by the name of Kidwell. The officer explained that he made the challenged remark and then left the defendant alone, because he wanted defendant to “think about it and try to get his thoughts in order [because the officer was] hoping that he would be straight with us and if any involvement had been made on his part in this situation he would then tell us about it.” Defense counsel did not object to that. The officer then explained:
“I was trying to get him to talk, just to make — open the discourse between us. And he responded * * * by saying that almost all the time she, Colleen Kidwell, probably saw him driving around in his car with a bunch of other girls and was, therefore, jealous of him and that was probably why she was making these allegations.”
The officer was not making an impermissible comment on Kidwell’s credibility. He was offering a straightforward description of defendant’s refusal to acknowledge that he knew Kidwell, the officer’s response to that refusal and defendant’s ultimate admission that he knew Kidwell and that this was a girlfriend/boyfriend situation that “got out of hand.”
The majority opinion hinges on its conclusion that here, as in State v. McQuisten, 97 Or App 517, 776 P2d 1304 (1989), “the jury could have drawn the inference that the officer believed the witness’ story, thereby bolstering her credibility.” 104 Or App at 661. Used in this context, that statement unnecessarily expands the impermissible comment rule. Even the “inference” in McQuisten was impermissible only *664because the witness characterized the state’s witness as someone who should be believed, agreed with the substance of her testimony and addressed the two critical issues in that case — credibility and consent. In McQuisten, the witness clearly revealed his belief that the state’s witness had been raped. Here, the officer’s remarks were directed at the single issue of whether defendant had met Kidwell, a matter that was not at issue in the trial.
The victim testified that she was forced to submit to defendant’s kidnapping, rape, sodomy, prostitution and robbery. The jury believed her. Even assuming that the admission of the officer’s testimony about a tangential matter had constituted evidential error, I fail to see how the absence of that testimony would have made the jury’s verdict any different.